Title: The American Commissioners to Jean-Daniel Schweighauser, 1 November 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Schweighauser, Jean-Daniel


Sir/
Passy Novr. 1. 1778
We have receivd the enclosd from Made [Madame] Gerard Spouse of M. Gerard, Ambassador of this Court to the United States. She is a Lady that we much respect & if by any means you can procure her the satisfaction She requests you will exceadingly oblige Sir yr. most &c
BF & AL.

P.S. Any expence you may be at shall be thankfully repaid.
A M. Schweighauser.

